LPBP Inc. 2810 Matheson Blvd. E. Suite 500 Mississauga, Ontario L4W 4X7, Canada Telephone:905-267-4222 Fax:905-267-4277 February5, All Securities Commissions Dear Sirs: RE: LPBP INC. - Annual Meeting of Shareholders We wish to advise you of the following dates in connection with our Annual Meeting of Shareholders: DATE OF MEETING: April 15, 2010 RECORD DATE FOR NOTICE: March 3, 2010 RECORD DATE FOR VOTING: March 3, 2010 SECURITIES entitled to vote: Class A Common Routine Business: Yes [x]No [ ] CUSIP: 502118102 Yours very truly, LPBP INC. /s/ Theresa Cosway Per:Theresa Cosway Law Clerk
